OPINION
Before CHOY and GOODWIN, Circuit Judges, and REAL,* District Judge.
GOODWIN, Circuit Judge:
In 1973, this court ordered the enforcement of an order of the National Labor Relations Board which required the union to restore to James Reliford the wages he had lost by reason of his discharge at the union’s request. NLRB v. Teamsters Local 70, 490 F.2d 87 (9th Cir. 1973). The present proceeding is the Board’s petition for the enforcement of its Supplemental Order fixing the amount of the back pay to be paid by the union to Reliford. 212 N.L.R.B. No. 108, 87 L.R.R.M. 1757 (July 31, 1974).
Our review of the record convinces us that the Board’s findings are supported by substantial evidence. See Universal Camera Corp. v. NLRB, 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951).
The union has not sustained its burden in attempting to show that Reliford willfully incurred a loss of earnings during the period following his discharge by failing to make a reasonable effort to find interim employment. See NLRB v. Ohio Hoist Mfg. Co., 496 F.2d 14 (6th Cir. 1974).
Enforcement of the Board’s Supplemental Order is granted.